Case 8:06-cr-00057-VMC-TBM Document 72 Filed 03/10/21 Page 1 of 7 PageID 271




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                     Case No.: 8:06-cr-57-VMC-TBM


   JESUS CASTRO-SANCHEZ

   _______________________________/

                                    ORDER

          This cause is before the Court pursuant to Defendant

   Jesus Castro-Sanchez’s pro se “Motion under 18 U.S.C. §

   3582(c)(1)(A) and (i) Compassionate Release or Reduction of

   Sentence under Section 3553(a) Factors, Warrant a Reduction”

   (Doc. # 68), filed on February 12, 2021. The United States of

   America responded on March 8, 2021. (Doc. # 71). For the

   reasons that follow, the Motion is denied.

   I.     Background

          In   July   2007,    Castro-Sanchez   was    sentenced    to    240

   months’ imprisonment for possession with intent to distribute

   50 grams or more of methamphetamine and 50 grams or more of

   a    mixture   containing    methamphetamine.      (Doc.   ##   43,   44).

   Castro-Sanchez is 43 years old and is expected to be released

   in November 2024. (Doc. # 71 at 3).




                                      1
Case 8:06-cr-00057-VMC-TBM Document 72 Filed 03/10/21 Page 2 of 7 PageID 272




           In     his    Motion,    Castro-Sanchez       seeks    compassionate

   release under Section 3582(c)(1)(A)(i), as amended by the

   First Step Act, because of the COVID-19 pandemic, an alleged

   sentencing disparity between him and others convicted of

   similar crimes, the imposition of the Armed Career Criminal

   Act enhancement, his counsel’s allegedly being ineffective at

   sentencing, and his desire to care for his parents who have

   previously been infected with COVID-19. (Doc. # 68). The

   United States has responded (Doc. # 71), and the Motion is

   ripe for review.

  II.      Discussion

           The United States argues that the Motion should be denied

   on its merits.         (Doc. # 71). Assuming that Castro-Sanchez has

   exhausted his administrative remedies, the Court agrees with

   the United States and denies the Motion because Castro-

   Sanchez’s circumstances are not extraordinary and compelling.

           “The    authority       of   a   district    court    to   modify    an

   imprisonment sentence is narrowly limited by statute.” United

   States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010);

   see also United States v. Diaz-Clark, 292 F.3d 1310, 1317-18

   (11th        Cir.    2002)(collecting        cases   and   explaining       that

   district courts lack the inherent authority to modify a

   sentence). Specifically, 18 U.S.C. § 3582(c) sets forth the


                                            2
Case 8:06-cr-00057-VMC-TBM Document 72 Filed 03/10/21 Page 3 of 7 PageID 273




   limited circumstances in which a district court may reduce or

   otherwise modify a term of imprisonment after it has been

   imposed. The only portion of Section 3582(c) that potentially

   applies to Castro-Sanchez is Section 3582(c)(1)(A)(i), which

   permits a court to reduce a sentence where “extraordinary and

   compelling reasons warrant such a reduction.” 18 U.S.C. §

   3582(c)(1)(A)(i).

           The Sentencing Commission has set forth examples of

   qualifying      “extraordinary     and   compelling    reasons”      for

   compassionate release, including but not limited to: (1)

   terminal    illness;    (2)   a   serious   medical   condition   that

   substantially diminishes the ability of the defendant to

   provide self-care in prison; or (3) the death of the caregiver

   of the defendant’s minor children. USSG § 1B1.13, comment.

   (n.1). Castro-Sanchez bears the burden of establishing that

   compassionate release is warranted. See United States v.

   Heromin, No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311, at *2

   (M.D.    Fla.   June   7,   2019)(“Heromin    bears   the   burden   of

   establishing that compassionate release is warranted.”).

           First, the Court agrees with the Third Circuit that “the

   mere existence of COVID-19 in society and the possibility

   that it may spread to a particular prison alone cannot

   independently     justify     compassionate    release,     especially


                                       3
Case 8:06-cr-00057-VMC-TBM Document 72 Filed 03/10/21 Page 4 of 7 PageID 274




   considering    BOP’s    statutory    role,     and   its    extensive    and

   professional efforts to curtail the virus’s spread.” United

   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). And Castro-

   Sanchez has not established that he suffers from a medical

   condition that warrants compassionate release.

        Additionally, Castro-Sanchez’s family circumstances do

   not constitute an extraordinary and compelling reason for

   compassionate release. Castro-Sanchez notes that his parents,

   who are 63 years old and 72 years old, have twice been

   infected with COVID-19. (Doc. # 68 at 33). He provides copies

   of their positive test results for COVID-19 from September

   2020 — over six months ago. (Id. at 36-37). However, Castro-

   Sanchez has not provided evidence that his parents have been

   incapacitated    by     their   infections,     which      appear   to   have

   occurred     multiple    months    ago,      such    that    they   require

   assistance. While the Court sympathizes with Castro-Sanchez’s

   situation, his desire to be reunited with and care for his

   parents does not warrant compassionate release. See United

   States v. Greene, No. 1:17-cr-00012-NT-1, 2020 WL 4475892, at

   *5 (D. Maine Aug. 4, 2020)(finding that a need to care for an

   inmate’s blind, elderly mother, who had a serious heart

   condition,     does     not     constitute     an    extraordinary       and

   compelling circumstance warranting compassionate release).


                                        4
Case 8:06-cr-00057-VMC-TBM Document 72 Filed 03/10/21 Page 5 of 7 PageID 275




           Nor    is     the    Court     persuaded        by     Castro-Sanchez’s

   complaints about his conviction and sentence, including the

   length    of    his    sentence      and       the   imposition    of   the     ACCA

   enhancement. See United States v. Allen, No. 8:10-cr-148-VMC-

   MAP, 2021 WL 252383, at *1 (M.D. Fla. Jan. 26, 2021)(finding

   that     inmate     had     not    established         an    extraordinary       and

   compelling        reason     for     compassionate          release     where     he

   complained that “his advisory guidelines range should have

   been lower, and he should not have been sentenced as an armed

   career criminal”). Castro-Sanchez’s arguments do not come

   close     in    degree      of     seriousness         to    the   examples       of

   extraordinary and compelling circumstances outlined by the

   Sentencing Commission. Also, notably, Castro-Sanchez has had

   the opportunity to raise such legal arguments through proper

   means; indeed, the Court has already ruled on his Section

   2255 petition and his motion for retroactive application of

   the Sentencing Guidelines pursuant to Amendment 782. (Doc. ##

   50, 66).

           Thus, Castro-Sanchez’s claims of alleged legal errors do

   no warrant compassionate release. See, e.g., United States v.

   Lisi, No. 15 CR. 457 (KPF), 2020 WL 881994, at *4 (S.D.N.Y.

   Feb. 24, 2020)(“[T]he Court believes that it would be both

   improper and inconsistent with the First Step Act to allow


                                              5
Case 8:06-cr-00057-VMC-TBM Document 72 Filed 03/10/21 Page 6 of 7 PageID 276




   Lisi to use 18 U.S.C. § 3582(c)(1)(A) as a vehicle for

   claiming    legal    wrongs,    instead      of       following      the   normal

   methods     of   a   direct    appeal     or      a    habeas     petition.”),

   reconsideration denied, No. 15 CR. 457 (KPF), 2020 WL 1331955

   (S.D.N.Y. Mar. 23, 2020); United States v. Rivernider, No.

   3:10-CR-222(RNC), 2020 WL 597393, at *4 (D. Conn. Feb. 7,

   2020)(“[N]obody has suggested that the ‘extraordinary and

   compelling’ standard can be satisfied by claims of legal error

   or other alleged wrongs that are cognizable on direct appeal

   from a conviction or by means of a habeas corpus petition.”).

        Even if Castro-Sanchez had established an extraordinary

   and compelling reason for compassionate release, this Court

   would still deny his Motion. Castro-Sanchez has not shown

   that he “is not a danger to the safety of any other person or

   to the community.” USSG § 1B1.13(2). Additionally, the 18

   U.S.C. § 3553(a)       factors    do not support a reduction in

   sentence.    Section    3553(a)       requires        the   imposition       of   a

   sentence     that    protects     the     public        and     reflects      the

   seriousness of the crime.

        The    Court    agrees    with    the     United       States    that   “the

   [Section] 3553(a) factors disfavor a sentence reduction,”

   given that Castro-Sanchez “had a prior drug felony at the

   time of his sentencing and committed a serious drug offense


                                         6
Case 8:06-cr-00057-VMC-TBM Document 72 Filed 03/10/21 Page 7 of 7 PageID 277




   in the instant case, after he had returned from being deported

   to Mexico.” (Doc. # 71 at 14). Therefore, compassionate

   release must be denied.

        Accordingly, it is hereby

        ORDERED, ADJUDGED, and DECREED:

        Jesus Castro-Sanchez’s pro se “Motion under 18 U.S.C. §

   3582(c)(1)(A) and (i) Compassionate Release or Reduction of

   Sentence under Section 3553(a) Factors, Warrant a Reduction”

   (Doc. # 68) is DENIED.

        DONE and ORDERED in Chambers in Tampa, Florida, this

   10th day of March, 2021.




                                     7
